Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
AMENDMENT ENTRY

The Amendment filed 12/08/2021 in response to the Office Action of 9/09/2021 is acknowledged and has been entered.  
Claims 1-5, 8-11, 23-30 are pending.  Claim 6 is withdrawn as drawn to a non-elected species a1.   Claim 25 has been amended. Claims 1-5, 8-11, 23-30 are examined in view of the elected species. The declaration of inventor Dr. Per Fogelstrand filed 12/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-11, 23-30  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method for preparing a sample for immunolabeling comprising 
using the genus “first enhancer antibody conjugated with a second enhancer antigen,, the first enhancer antibody selected to solely bind to a first enhancer antigen wherein  first and second enhancer antigens are different from each other and  are  non-present in the biological sample, wherein the first enhancer antigen is formed from an artificially formulated peptide sequence that is not present in any proteins in nature (claims 23-24), wherein the first enhancer antibody is labeled with a reporter molecule  (instant claim 8)”.
also using the genus second enhancer antibody, the second enhancer antibody selected to solely bind to a second enhancer antigen which is conjugated to a first enhancer antibody conjugated to a first enhancer antibody selected to solely bind to a first enhancer antigen wherein  first and second enhancer are different from each and are  non-present in the biological sample, wherein the second enhancer antibody is labeled with a reporter molecule  (instant claim 9)  wherein the first enhancer antigen is formed from an artificially formulated peptide sequence that is not present in any proteins in nature; 
using the genus first enhancer antibody selected to solely bind to the first enhancer antigen, wherein the first enhancer antigen is artificially formulated and is non-present in the biological sample or any reagents used in the immunolabeling process other than the labeling component, wherein the first enhancer is conjugated to a primary antibody that binds a biological sample, wherein the first enhancer antibody is labeled with a reporter molecule. (instant claim 25-30);
also using the genus a labeling component that is a primary antibody (elected species of a labeling component) conjugated to a first enhancer wherein the antibody comprises a biotinylated primary antibody  and a streptavidin composition (instant claim 4) wherein the streptavidin is monovalent (instant claim 5), wherein the first enhancer antigen is formed from an artificially formulated peptide sequence that is not present in any proteins in nature (instant claims 23-24) wherein the first enhancer antigen is formed from artificially formulated peptide sequences that are not present in any proteins in nature and is non-present in the biological sample or any reagents used in the immunolabeling process other than the labeling component (instant claim 25, ) to label all biological samples. 
While the specification discloses the claimed antibodies should not have any cross binding  and  that enhancer antigens should be carefully chosen as tags (page 3)  wherein such  enhancer antigens can be prophetically artificially made and selected to not be comprise in any sample components, the antigens should not be present in any antibody, any sample components, any reagents including streptavidin or biotin or even any protein in nature  (page 3), specification fails to disclose any such universal enhancer antigens and  also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired binding properties The specification fails to disclose, for example, what particular amino acid residues of any antibody are responsible for conferring the desired functional properties.  The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and  neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of labeling any samples with antibodies that solely bind  to any prophetic antigen enhancers i.e. no cross reactivity with any sample components or labeling components.  
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
Generating antibodies against an antigen is known in the art.  However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus.  The interaction of the antibody binding domain with antigen had been well characterized by the mid-1990's.  For example, E. A. Padlan in 1996 reviewed the x-ray crystallographic data available for not only the structure of the antibody, but its interaction with antigen.  E. A. Padlan, Adv Prot Chem 49:57-133; 1996 (PTO-892).  Padlan describes the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs in Section V, which begins on page 87.  Of note, and as summarized in Table VII on page 92, the epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope).  While a crystal of an antibody bound to its antigen provides a detailed description of the residues that make up the epitope and the paratope, other techniques were used in the art to approximate the epitope.  Some of these techniques are illustrated by Corada et al., Blood, 2001; 97:1679-84 (PTO-892).  Corada used recombinant fragments of the antigen and peptide scanning to map a panel of antibodies to the antigen VE-cadherin.  E.g., page 1682 “Identification of binding epitope of VE-cadherin mAbs.” Sometimes these approaches yielded a highly defined epitope.  For example, mAb "BV6” was mapped to a peptide sequence of six linear residues in EC3.  Table 1 and Figure 6.  In other cases, fragment and peptide analysis indicated only a general binding site.  For example, mAb “BV9” could only be shown to be dependent upon both domain EC3-EC4 for its binding, suggesting a non-linear, conformational epitope.   
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed.  Thus, a disclosure of a prophetic antigen structure is not sufficient for a skilled artisan to predict the claimed genus of antibodies that solely bind without any cross-reactivirty to any molecules known in nature.   One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Further , the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
Based on the state of the prior art, a disclosure lacking any antibody species would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function.  The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
Response to applicant arguments
Applicant arguments and the Declaration  have been considered but not found persuasive. 
In  response  to applicant argument that the claims do not define “a genus of substances by only their functional activity”, and that the antigen is not defined by function but the antigen itself, it is initially noted that the antigen has the function of specifically binding to an antibody.  Nevertheless, as explained  in the rejection above, based on the state of the prior art, a disclosure lacking any antibody species would not permit a skilled artisan to envision the subgenus of antibodies comprising structural features of a genus of antibody with claimed function i.e. solely binding to a genus of a prophetic enhancer peptide not present in nature to label a sample in the milieu of a complex mixture of proteins present in for example cells. While the declaration of inventor Dr. Per Fogelstrand filed 12/08/2021 discloses in  3 examples: a first enhancer peptides and a second enhancer peptides with various amino acid sequences that are different from each other and discloses antibodies were made to these peptides, the declaration is lacking any disclosure that the antibodies can solely bind to the antigens in the mouse atherosclerotic plaque (example 1) or the generic Human breast cancer (example 2) or human colon cancer (example 3).  Declaration is lacking any disclosure regarding “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. In addition, the declaration it is not commensurable in scope to the claimed subject matter as the method requires using the genus of antibodies to detect the genus of genus of a prophetic peptide not present in nature to label a sample in the milieu of a complex  mixture of proteins present in for example cancer cells.  While the Declaration states that for example a peptide consisting of two hexamers where each hexamer sequence does not appear in proteins found in mammals, birds, reptiles or fish, mammals, birds, reptiles or fish is not equivalent to “nature”.  It is also noted that the sequence disclosed as 2 hexamers in examples 1-2  of the declaration has 14 residues and it is not clear which hexamers the inventor refers to.   Further the short peptides of examples 1-3 are not commensurable in scope with the genus “enhancer antigen peptide sequences” .
In addition, it was well known in the art at the time of the instant filing that antibodies do not contact the entire surface of their target antigen but rather bind small epitopes within said antigen. For example, Wolfe (Wolfe, S.L., Molecular and Cellular Biology, 1993, pages 790-793), Academic Press Dictionary of Science and Technology) provides evidence that the size of an epitope bound by an antibody is between 3 to 16 amino acids in length (see particularly the bottom of the left column of page 791). A well-known immunological phenomenon known as cross-reactivity arises due to this nature of antigen-antibody binding. As evidenced by Kuby (Kuby et al. Immunology, W.H. Freeman and Company (1992), page 125, see the left column of page 125):
“Although the antigen-antibody reaction is highly specific, in some cases antibody elicited by one antigen can cross-react with an unrelated antigen.  Such cross-reactions occur if two different antigens share an identical epitope or if antibodies specific for one epitope also bind to an unrelated epitope possessing similar chemical properties.”

Generating antibodies against an antigen is known in the art.  However, the instant specification does not disclose and the prior art do not teach the structural features of a genus of antibodies that is encompassed by the claimed genus having the claimed specific function i.e. solely bind to a peptide antigen that prophetically is not found in “nature” in a complex biological  sample.    A disclosure of 3 enhancer antigen species in the Declaration is not a representative number and is not sufficient to overcome the written disclosure for the claimed methods using the genus of antibodies that solely bind to a peptide enhancer antigen that is contended not to be present in “nature”, to label a biological sample. Regarding applicant arguments with respect to Example 5 from an AIPLA presentation, this document has not been provided.  Nevertheless, the instant claims are not drawn to making an antibody and unlike example 5, the claimed enhancer antigen is not structurally disclosed in the specification  Regarding applicant arguments with respect to Example 7 from an AIPLA presentation, this document has not been provided.  Nevertheless, unlike the scenario of example 7, there are no antibodies in the art that are disclosed to function as claimed.  At the time the application was files, a genus of antibodies which solely bind to a genus of an enhancer antigen formed from artificially formulated peptide sequences that are not present in any proteins in nature were not known and readily available, 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize the [he or she] invented what is claimed.”  (See Vas-Cath at page 1116).
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 25-30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-15, 21-24, 27  of co-pending Application No. 16/303,360 referred as ‘360 (issue fee not paid).
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite method and reagents  for forming an immunoglobulin complex comprising the same steps. The first enhancer antigen i.e. peptide comprising 3D structures of ‘360  is a species of the instant enhancer antigen
While dependent claims of ‘360 recite additional steps/reagents, the instant claims recite “comprising” which include any additional steps/reagents of ‘360.
 
Response to applicant arguments 
Applicant did not present any additional argument regarding newly added independent claim 25 and claims dependent thereof.  
Conclusion
All other objections and rejections recited in the Office Action of 9/09/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641